Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 1 of 16 Page ID #:610



1    ROBERT J. ROSATI #112006
     E-mail: robert@erisalg.com
2    RAQUEL M. BUSANI #323162
     E-mail: raquel@erisalg.com
3    6485 N. Palm Ave., Ste. 105
     Fresno, California 93704
4    Telephone:(559) 478-4119
     Telefax:(559) 478-5939
5
     Attorneys for Plaintiff
6    KEVIN WALKER
7    LAURIE E. SHERWOOD, State Bar No. 155312
     E-mail: lsherwood@wfbm.com
8    KATHERINE P. GARDINER, State Bar No. 215542
     E-mail: kgardiner@wfbm.com
9    WFBM, LLP, Attorneys at Law
     601 Montgomery Street, Ninth Floor
10   San Francisco, California 94111-2612
     Telephone: (415) 781-7072
11   Facsimile: (415) 391-6258
12   ALISON LUNGSTRUM MACNEILL, Colo. Bar No. 51689
     pro hac vice
13   E-mail: Alison@campbell-litigation.com
     CAMPBELL LITIGATION, P.C.
14   1410 N. High St.
     Denver, CO 80218
15   Telephone:(303) 536-1833
16   Attorneys for Defendants AT&T Benefit
     Plan No. 3 and AT&T Services, Inc.
17

18                         UNITED STATES DISTRICT COURT
19                       CENTRAL DISTRICT OF CALIFORNIA
20                                   WESTERN DIVISION
21   KEVIN WALKER,                       )   Case No.: 2:21-cv-916-MCS (SK)
                                         )
22                      Plaintiff,       )
                                         )   STIPULATED PROTECTIVE
23   vs.                                 )   ORDER AND ORDER
                                         )
24   AT&T BENEFIT PLAN NO. 3;            )   Judge:     Steve Kim
     AT&T SERVICES, INC.,                )              U.S. Magistrate Judge
25                                       )
                        Defendants.      )
26                                       )
27
     //
28

                                             1
                               STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 2 of 16 Page ID #:611



1    TO THE HONORABLE COURT:
2          WHEREAS, to facilitate the production and receipt of information during
3    discovery in the above-captioned litigation (“the Litigation”), Plaintiff KEVIN
4    WALKER (“Walker”) and Defendants AT&T BENEFIT PLAN NO. 3; AT&T
5    SERVICES, INC., (hereinafter “AT&T”) by and through their respective counsel
6    of record, hereby stipulate and agree, to the entry of the following Protective
7    Order for the protection of Confidential Materials (as defined herein) that may be
8    produced or otherwise disclosed during the course of this Litigation by any party
9    or non-party, and request that the Court order, as follows:
10         Accordingly, IT IS HEREBY ORDERED that the terms and conditions of
11   this Protective Order shall govern the handling of discovery materials in the
12   Litigation:
13         1.      A.    PURPOSES AND LIMITATIONS
14         The discovery in this action includes Requests for Production of Documents
15   and Interrogatories served by Walker, some of which seek production of
16   documents and information that Defendants AT&T contend is confidential,
17   proprietary, or private information, and thus which entitled to special protection
18   from public disclosure and from use for any purpose other than prosecuting this
19   litigation. Accordingly, the parties hereby stipulate to and petition the Court to
20   enter the following Stipulated Protective Order. The parties acknowledge that this
21   Order does not confer blanket protections on all disclosures or responses to
22   discovery and that the protection it affords from public disclosure and use extends
     only to the limited information or items that are entitled to confidential treatment
24   under the applicable legal principles. The parties further acknowledge, as set forth
25   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
26   to file confidential information under seal; Local Rules 140 and 141 set forth the
27   procedures that must be followed and the standards that will be applied when a
28   party seeks permission from the court to file material under seal and/or redact

                                               2
                                STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 3 of 16 Page ID #:612



1    material as to which confidentiality is asserted.
2                 B.     GOOD CAUSE STATEMENT
3          Discovery activity in this action are likely to involve production of
4    confidential, proprietary, or private information, for which special protection from
5    public disclosure and from use for any purpose other than prosecuting this
6    litigation may be warranted. It is expected that the discovery may include certain
7    confidential and proprietary business information and documents from AT&T
8    and/or its agents. Accordingly, the parties hereby stipulate to and petition the court
9    to enter the following Stipulated Protective Order. The parties acknowledge that
10   this Order does not confer blanket protections on all disclosures or responses to
11   discovery and that the protection it affords from public disclosure and use extends
12   only to the limited information or items that are entitled to confidential treatment
13   under the applicable legal principles.
14         2.     DEFINITION
15                2.1    Action: the above captioned pending federal law suit.
16                2.2    Challenging Party: a Party or Non-Party that challenges the
17   designation of information or items under this Order.
18                2.3    “CONFIDENTIAL” Information or Items: Information
19   (regardless of how it is generated, stored or maintained) or tangible things that
20   qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified
21   above in the Good Cause Statement.
22                2.4    Counsel: Outside Counsel of Record and House Counsel (as
     well as their support staff).
24                2.5    Designating Party: a Party or Non-Party that designates
25   information or items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL.”
27                2.6    Disclosure or Discovery Material: all items or information,
28   regardless of the medium or manner in which it is generated, stored, or maintained

                                               3
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 4 of 16 Page ID #:613



1    (including, among other things, testimony, transcripts, and tangible things), that are
2    produced or generated in disclosures or responses to discovery in this matter.
3                 2.7    Expert: a person with specialized knowledge or experience in a
4    matter pertinent to the litigation who has been retained by a Party or its counsel to
5    serve as an expert witness or as a consultant in this Action.
6                 2.8    House Counsel: attorneys who are employees of a party to this
7    Action. House Counsel does not include Outside Counsel of Record or any other
8    outside counsel.
9                 2.9     Non-Party: any natural person, partnership, corporation,
10   association, or other legal entity not named as a Party to this action.
11                2.10 Outside Counsel of Record: attorneys who are not employees
12   of a party to this Action but are retained to represent or advise a party to this
13   Action and have appeared in this Action on behalf of that party or are affiliated
14   with a law firm that has appeared on behalf of that party, including support staff.
15                2.11 Party: any party to this Action, including all of its officers,
16   directors, employees, consultants, retained experts, and Outside Counsel of Record
17   (and their support staffs).
18                2.12 Producing Party: a Party or Non-Party that produces Disclosure
19   or Discovery Material in this Action.
20                2.13 Professional Vendors: persons or entities that provide litigation
21   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
     and their employees and subcontractors.
24                2.14 Protected Material: any Disclosure or Discovery Material that
25   is designated as “CONFIDENTIAL.”
26                2.15 Receiving Party: a Party that receives Disclosure or Discovery
27   Material from a Producing Party.
28   //

                                                4
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 5 of 16 Page ID #:614



1          3.     SCOPE
2          The protections conferred by this Stipulation and Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or
4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
5    compilations of Protected Material; and (3) any testimony, conversations, or
6    presentations by Parties or their Counsel that might reveal Protected Material.
7          Any use of Protected Material at trial shall be governed by the orders of the
8    trial judge. This Order does not govern the use of Protected Material at trial.
9          4.     DURATION
10         Once a case proceeds to trial, and the parties are required to file their trial
11   briefs/motions for judgment pursuant to Rule 52/56, as provided by the Court’s
12   scheduling order, all of the information that was designated as confidential or
13   maintained pursuant to this protective order becomes public and will be
14   presumptively available to all members of the public, including the press, unless
15   compelling reasons supported by specific factual findings to proceed otherwise are
16   made to the trial judge in advance of the trial/trial briefing. See Kamakana v. City
17   and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing
18   “good cause” showing for sealing documents produced in discovery from
19   “compelling reasons” standard when merits-related documents are part of court
20   record). Accordingly, the terms of this protective order do not extend beyond the
21   commencement of trial briefing and trial.
22         5.     DESIGNATING PROTECTED MATERIAL
                  5.1   Exercise of Restraint and Care in Designating Material for
24   Protection. Each Party or Non-Party that designates information or items for
25   protection under this Order must take care to limit any such designation to specific
26   material that qualifies under the appropriate standards. The Designating Party must
27   designate for protection only those parts of material, documents, items, or oral or
28   written communications that qualify so that other portions of the material,

                                                5
                                STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 6 of 16 Page ID #:615



1    documents, items, or communications for which protection is not warranted are not
2    swept unjustifiably within the ambit of this Order.
3                   Mass, indiscriminate, or routinized designations are prohibited.
4    Designations that are shown to be clearly unjustified or that have been made for an
5    improper purpose (e.g., to unnecessarily encumber the case development process
6    or to impose unnecessary expenses and burdens on other parties) may expose the
7    Designating Party to sanctions.
8                   If it comes to a Designating Party’s attention that information or items
9    that it designated for protection do not qualify for protection, that Designating
10   Party must promptly notify all other Parties that it is withdrawing the inapplicable
11   designation.
12                  5.2   Manner and Timing of Designations. Except as otherwise
13   provided in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
14   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
15   protection under this Order must be clearly so designated before the material is
16   disclosed or produced. The parties hereby stipulate and agree that all of Plaintiff’s
17   health information, including all diagnosis, shall be automatically designated as
18   confidential notwithstanding any marking of the document confidential. This
19   includes, but is not limited to, any mention of Plaintiff’s private health information.
20                  Designation in conformity with this Order requires:
21                  (a)   for information in documentary form (e.g., paper or electronic
22   documents, but excluding transcripts of depositions or other pretrial or trial
     proceedings), that the Producing Party affix, at a minimum, the legend
24   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
25   contains protected material. If only a portion or portions of the material on a page
26   qualifies for protection, the Producing Party also must clearly identify the
27   protected portion(s) (e.g., by making appropriate markings in the margins).\
28   //

                                                 6
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 7 of 16 Page ID #:616



1                  A Party or Non-Party that makes original documents available for
2    inspection need not designate them for protection until after the inspecting Party
3    has indicated which documents it would like copied and produced. During the
4    inspection and before the designation, all of the material made available for
5    inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
6    identified the documents it wants copied and produced, the Producing Party must
7    determine which documents, or portions thereof, qualify for protection under this
8    Order. Then, before producing the specified documents, the Producing Party must
9    affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
10   If only a portion or portions of the material on a page qualifies for protection, the
11   Producing Party also must clearly identify the protected portion(s) (e.g., by making
12   appropriate markings on the document).
13                 (b)   for testimony given in depositions that the Designating Party
14   identify the Disclosure or Discovery Material on the record, before the close of the
15   deposition.
16                 (c)   for information produced in some form other than documentary
17   and for any other tangible items, that the Producing Party affix in a prominent
18   place on the exterior of the container or containers in which the information is
19   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
20   information warrants protection, the Producing Party, to the extent practicable,
21   shall identify the protected portion(s).
22                 5.3   Inadvertent Failures to Designate. If timely corrected, an
     inadvertent failure to designate qualified information or items does not, standing
24   alone, waive the Designating Party’s right to secure protection under this Order for
25   such material. Upon timely correction of a designation, the Receiving Party must
26   make reasonable efforts to assure that the material is treated in accordance with the
27   provisions of this Order.
28   //

                                                7
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 8 of 16 Page ID #:617



1           6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
2                  6.1   Timing of Challenges. Any Party or Non-Party may challenge a
3    designation of confidentiality at any time that is consistent with the Court’s
4    Scheduling Order.
5                  6.2   Meet and Confer. The Challenging Party shall initiate the
6    Court’s discovery dispute resolution process and reference this protective order in
7    its notice.
8                  6.3   Burden. The burden of persuasion in any such challenge
9    proceeding shall be on the Designating Party. Frivolous challenges, and those
10   made for an improper purpose (e.g., to harass or impose unnecessary expenses and
11   burdens on other parties) may expose the Challenging Party to sanctions. Unless
12   the Designating Party has waived or withdrawn the confidentiality designation, all
13   parties shall continue to afford the material in question the level of protection to
14   which it is entitled under the Producing Party’s designation until the Court rules on
15   the challenge.
16          7.     ACCESS TO AND USE OF PROTECTED MATERIAL
17                 7.1   Basic Principles. A Receiving Party may use Protected Material
18   that is disclosed or produced by another Party or by a Non-Party in connection
19   with this Action only for prosecuting, defending, or attempting to settle this
20   Action. Such Protected Material may be disclosed only to the categories of persons
21   and under the conditions described in this Order. When the Action has been
22   terminated, a Receiving Party must comply with the provisions of section 13 below
     (FINAL DISPOSITION).
24                 Protected Material must be stored and maintained by a Receiving
25   Party at a location and in a secure manner that ensures that access is limited to the
26   persons authorized under this Order.
27                 7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
28   otherwise ordered by the Court or permitted in writing by the Designating Party, a

                                                8
                                STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 9 of 16 Page ID #:618



1    Receiving Party may disclose any information or item designated
2    “CONFIDENTIAL” only to:
3                   (a)   the Receiving Party’s Outside Counsel of Record in this Action,
4    as well as employees of said Outside Counsel of Record to whom it is reasonably
5    necessary to disclose the information for this Action;
6                   (b)   the officers, directors, and employees (including House
7    Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
8    this Action;
9                   (c)   Experts (as defined in this Order) of the Receiving Party to
10   whom disclosure is reasonably necessary for this Action and who have signed the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12                  (d)   the Court and its personnel;
13                  (e)   court reporters and their staff;
14                  (f)   professional jury or trial consultants, mock jurors, and
15   Professional Vendors to whom disclosure is reasonably necessary for this Action
16   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
17   A);
18                  (g)   the author or recipient of a document containing the
19   information or a custodian or other person who otherwise possessed or knew the
20   information;
21                  (h)   during their depositions, witnesses, and attorneys for witnesses,
22   in the Action to whom disclosure is reasonably necessary provided: (1) the
     deposing party requests that the witness sign the form attached as Exhibit (A)
24   hereto; and (2) they will not be permitted to keep any confidential information
25   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
26   unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
27   transcribed deposition testimony or exhibits to depositions that reveal Protected
28   Material may be separately bound by the court reporter and may not be disclosed

                                                 9
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 10 of 16 Page ID #:619



1    to anyone except as permitted under this Stipulated Protective Order; and
2                   (i)   any mediator or settlement officer, and their supporting
3    personnel, mutually agreed upon by any of the parties engaged in settlement
4    discussions.
5          8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
6    PRODUCED IN OTHER LITIGATION
7          If a Party is served with a subpoena or a court order issued in other litigation
8    that compels disclosure of any information or items designated in this Action as
9    “CONFIDENTIAL,” that Party must:
10         (a)      promptly notify in writing the Designating Party. Such notification
11   shall include a copy of the subpoena or court order;
12         (b)      promptly notify in writing the party who caused the subpoena or order
13   to issue in the other litigation that some or all of the material covered by the
14   subpoena or order is subject to this Protective Order. Such notification shall
15   include a copy of this Stipulated Protective Order; and
16         (c)      cooperate with respect to all reasonable procedures sought to be
17   pursued by the Designating Party whose Protected Material may be affected.
18         If the Designating Party timely seeks a protective order, the Party served
19   with the subpoena or court order shall not produce any information designated in
20   this action as “CONFIDENTIAL” before a determination by the court from which
21   the subpoena or order issued, unless the Party has obtained the Designating Party’s
22   permission. The Designating Party shall bear the burden and expense of seeking
     protection in that court of its confidential material and nothing in these provisions
24   should be construed as authorizing or encouraging a Receiving Party in this Action
25   to disobey a lawful directive from another court.
26         9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
27   PRODUCED IN THIS LITIGATION
28                  (a)   The terms of this Order are applicable to information produced

                                               10
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 11 of 16 Page ID #:620



1          by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
2          information produced by Non-Parties in connection with this litigation is
3          protected by the remedies and relief provided by this Order. Nothing in these
4          provisions should be construed as prohibiting a Non-Party from seeking
5          additional protections.
6                (b)    In the event that a Party is required, by a valid discovery
7          request, to produce a Non-Party’s confidential information in its possession,
8          and the Party is subject to an agreement with the Non-Party not to produce
9          the Non-Party’s confidential information, then the Party shall:
10                      (1)    promptly notify in writing the Requesting Party and the
11               Non-Party that some or all of the information requested is subject to a
12               confidentiality agreement with a Non-Party;
13                      (2)    promptly provide the Non-Party with a copy of the
14               Stipulated Protective Order in this Action, the relevant discovery
15               request(s), and a reasonably specific description of the information
16               requested; and
17                      (3)    make the information requested available for inspection
18               by the Non-Party, if requested.
19               (c)    If the Non-Party fails to seek a protective order from this Court
20         within 14 days of receiving the notice and accompanying information, the
21         Designating/Producing Party may produce the Non-Party’s confidential
22         information responsive to the discovery request. If the Non-Party timely
           seeks a protective order, the Designating/Producing Party shall not produce
24         any information in its possession or control that is subject to the
25         confidentiality agreement with the Non-Party before a determination by the
26         Court. Absent a court order to the contrary, the Non-Party shall bear the
27         burden and expense of seeking protection in this Court of its Protected
28         Material.

                                              11
                               STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 12 of 16 Page ID #:621



1          10.    UNAUTHORIZED DISCLOSURE OF PROTECTED
2    MATERIAL
3          If a Receiving Party learns that, by inadvertence or otherwise, it has
4    disclosed Protected Material to any person or in any circumstance not authorized
5    under this Stipulated Protective Order, the Receiving Party must immediately (a)
6    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
7    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
8    the person or persons to whom unauthorized disclosures were made of all the terms
9    of this Order, and (d) request such person or persons to execute the
10   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
11   A.
12         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
13   OTHERWISE PROTECTED MATERIAL
14         When a Producing Party gives notice to Receiving Parties that certain
15   inadvertently produced material is subject to a claim of privilege or other
16   protection, the obligations of the Receiving Parties are those set forth in Federal
17   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
18   whatever procedure may be established in an e-discovery order that provides for
19   production without prior privilege review. Pursuant to Federal Rule of Evidence
20   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
21   of a communication or information covered by the attorney-client privilege or
22   work product protection, the parties may incorporate their agreement in the
     stipulated protective order submitted to the Court.
24         12.    MISCELLANEOUS
25                12.1 Right to Further Relief. Nothing in this Order abridges the right
26   of any person to seek its modification by the Court in the future.
27                12.2 Right to Assert Other Objections. By stipulating to the entry of
28   this Protective Order, no Party waives any right it otherwise would have to object

                                               12
                                STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 13 of 16 Page ID #:622



1    to disclosing or producing any information or item on any ground not addressed in
2    this Stipulated Protective Order. Similarly, no Party waives any right to object on
3    any ground to use in evidence of any of the material covered by this Protective
4    Order.
5                 12.3 Filing Protected Material. A Party that seeks to file under seal
6    any Protected Material must comply with Local Rules 140 and 141. Protected
7    Material may only be filed under seal pursuant to a court order authorizing the
8    sealing of the specific Protected Material at issue. If a Party’s request to file
9    Protected Material under seal is denied by the Court, then the Receiving Party may
10   file the information in the public record unless otherwise instructed by the Court.
11         13.    FINAL DISPOSITION AND CONCLUSION OF LITIGATION
12         After the Final Disposition of this Action, as defined in paragraph 4, within
13   60 days of a written request by the Designating Party, each Receiving Party must
14   return all Protected Material to the Producing Party or destroy such material. As
15   used in this subdivision, “all Protected Material” includes all copies, abstracts,
16   compilations, summaries, and any other format reproducing or capturing any of the
17   Protected Material. Whether the Protected Material is returned or destroyed, the
18   Receiving Party must submit a written certification to the Producing Party (and, if
19   not the same person or entity, to the Designating Party) by the 60 day deadline that
20   (1) identifies (by category, where appropriate) all the Protected Material that was
21   returned or destroyed and (2) affirms that the Receiving Party has not retained any
22   copies, abstracts, compilations, summaries or any other format reproducing or
     capturing any of the Protected Material. Notwithstanding this provision, counsel
24   are entitled to retain an archival copy of all pleadings, motion papers, trial,
25   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
26   and trial exhibits, expert reports, attorney work product, and consultant and expert
27   work product, even if such materials contain Protected Material. Any such archival
28   copies that contain or constitute Protected Material remain subject to this

                                                13
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 14 of 16 Page ID #:623



1    Protective Order as set forth in Section 4 (DURATION).
2          14.     Any violation of this Order may be punished by any and all
3    appropriate measures including, without limitation, contempt proceedings and/or
4    monetary sanctions.
5          IT IS SO STIPULATED and respectfully requested.
6

7    DATED: July 23, 2021             /s/ Raquel M. Busani
                                     RAQUEL M. BUSANI
8
                                     Attorney for Plaintiff,
9                                    KEVIN WALKER
10

11   DATED: July 23, 2021            /s/ Alison Lungstrum Macneill
                                     ALISON LUNGSTRUM MACNEILL
12                                   pro hac vice
13                                   Attorneys for Defendants AT&T Benefit Plan No.
                                     3 and AT&T Services, Inc.
14

15

16                                        ORDER
17         IT IS SO ORDERED
18   Dated:      July 27, 2021              ___________________________________
                                            STEVE KIM
19                                          UNITED STATES MAGISTRATE JUDGE
20
                    ATTESTATION OF CONCURRENCE IN FILING
21
           I, Raquel M. Busani, attest that concurrence in the filing of this document
22
     has been obtained from each of the other signatories. I declare under penalty of
     perjury under the laws of the United States of America that the foregoing is true
24
     and correct. Executed on July 23, 2021, in Fresno, California.
25
                                                    /s/ Raquel M. Busani
26                                                 RAQUEL M. BUSANI
27                                                 Attorney for Plaintiff,
28
                                                   KEVIN WALKER

                                              14
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 15 of 16 Page ID #:624



1
                                         EXHIBIT A
2

3                          UNITED STATES DISTRICT COURT
4                         CENTRAL DISTRICT OF CALIFORNIA
5                                     WESTERN DIVISION
6
     KEVIN WALKER,                           )   Case No.: 2:21-cv-916-MCS (SK)
7                                            )
                         Plaintiff,          )
8                                            )   AGREEMENT CONCERNING
     vs.                                     )   INFORMATION COVERED BY
9                                            )   STIPULATED PROTECTIVE
     AT&T BENEFIT PLAN NO. 3;                )   ORDER
10   AT&T SERVICES, INC.,                    )
                                             )   Judge:     Steve Kim,
11                       Defendants.         )              U.S. Magistrate Judge
                                             )
12

13

14         I, __________________________________, hereby acknowledge that I

15
     have received a copy of the Stipulated Protective Order entered in this action (Case

16
     No. 2:21-cv-916-MCS (SK)) by the United States District Court for the Central

17
     District of California (hereinafter, “the Protective Order”).

18
           I have either read the Protective Order or have had the terms of the

19
     Protective Order explained to me by my attorney.

20
           I understand the terms of the Protective Order and agree to comply with and

21
     to be bound by such terms.

22
           If I receive documents or information designated as Confidential Material

23
     (as those terms are defined in the Protective Order), I understand that such

24
     information is provided to me pursuant to the terms and

25
     restrictions of the Protective Order.

26
           I agree to hold in confidence and not further disclose or use for any purpose

27
     (other than is permitted by the Protective Order) any information disclosed to me

28
     pursuant to the terms of the Protective Order.

                                                 1
                         EXHIBIT “A” - STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00916-MCS-SK Document 47 Filed 07/27/21 Page 16 of 16 Page ID #:625



1           If I am a Sharing Attorney as defined in paragraph 13 of the Protective
2    Order, I recognize and agree that coordination of discovery is necessary to promote
3    judicial economy and to avoid unnecessary costs and delays to the parties to this
4    action (Case No. 2:21-cv-916-MCS (SK)) as well as to the parties to the action(s)
5    in which I serve as counsel. Accordingly, I agree to use my best efforts to
6    coordinate discovery in the action(s) in which I serve as an attorney of record with
7    this action.
8           I hereby submit myself to the jurisdiction of the United States District Court
9    for the Central District of California for resolution of any matters pertaining to the
10   Protective Order.
11          My address is:            _______________________________
12

13          My present employer is: _______________________________
14

15          Dated:       __________________
16

17          Signed:      _______________________________
18

19

20

21

22



24

25

26

27

28

                                                2
                          EXHIBIT “A” - STIPULATED PROTECTIVE ORDER
